OFFICE    OF THE A~TORNN   GENERAL          0~ TEXAS
                               AUSTIN
GROVER SELLERS
~IIOINSYGcWRAL
                                                    ALi-          1/-   N$y

                                              LIIs&ma       &k-v!        -33-y
                                             c+f.     d-%7??*_,               .
     Honorable, 3. I?. Heraa, Jr.              4+/~twX                  -+A?
     County Aud.itor
     %%411ercountg
     Hsmpetoad,     Mxas

     Deer sirs




     rbloh you propound the iollow
                      AmI,   aaA&di




                                                     lrad to elthor
                                                     ill, by overt aot,
                                                     a8 and awthoda of


                                           e ma to submit oleiina (or
                                           &which   I have disapproved
                                           t bean aoted on by th$s     .




                      approqe remain     on file in my 0rsi0e ior
                      public ~reoord,    be turned over to the
      :               Coatdsslo&eret     Court, or iiled with the,,
                      County Clerk4"     _      ..
                            -        .
                              .
                                                             :    238




;ionorableN. P. Iierne;    Jr.,   Pw.P   2



       Article 1660,      flevisd Clvll Stetutoa of Texae, pro-
vider 88 followet
             “All cl&as, bills end aooounts a@lnst the
        county mst bo filed in a~qAo tine for the au-
        ditor to exonine and approve sws before the         -
        meetings of tho ooiu~ls3ioncrscourt. Ko olalzi,
        bill or aooount ahall be allowed or paid until'
        it hoe been exaraimd oud opprovod by the county
        auditor. The auditor shall emnina the 83~~ and
        stamp his approval thereon. If he doo>tlo it x190-
        eeeary,  311 such aooounte, bill,or olains must
        bo verified by affidavit touching tiieoorreotnsse          '
        ot the 3me.    The auditor 1s hereby sluthorizod to
        administer oathe for the purpose3 of this law."

        Article 1661, 3. 0. S., ~provldaeas.follows:
             YIe (the auditor) ohail not audit or approve
        any ouch olaim unless it has bean contracted a3
        provided by law, nor any aooount for the purohaee
        of suppILe or materials for the uso of mid
        oounty or any of it3 oflloors, unle3s, in oddf-
        tlon to other requirement3 of law, there 13 at-
        taohad thereto a requisition 3i~;ledby the
        officer OrdorinE 33.m and approvod by the oounty
        judge.   aid requisition mot bo mde out end                     ,

        sl@ed and approved in triplloate by the said
        officera, the triplioote to remain with the
        officer dcelring the purahasa, the duplioate to
        be filed r-vlththo oounty auditor, md the .orif$nal
        to be delivered to tho party from whom ooi'dgur-
        chase is to be rcadobefore any purohaso shall be
        made. Afl Wal%mt3 on the.county troaaurer, ex-
        cept Warrant3 for jury servfoe, au& be oounter;
        eimned by the oounty audItor.*
        The oounty audltor*e oxnminetion and approval of all
 olalms oontomplatod by said next heroinbefore quoted artiolea
 13 a aondition preoedent to the,oxeroiso of jurisdiction over
 such olalmr, by the oommi3310nar31 oourt. See Xyatt ;;etal and
 Boiler Xorke va. Lipaoomb, c7 S..W. (26) 331; Andereon 90.
 Aahe, 99 T. 4.47, 90 8. iv. 874) and Yanti? 178.bIOntagu% Gounty,
 50 0. A. 403, ll0 S. We .162.               *
                                                 I
Xonorable N, P. Harms,      poee 3

       Dome typce of olaims, hOviGVOr, noed not,bo prosonted
to,tho oounty auditor for apgoval boforc they osn bo ap-
proved and pold by the oonmiasloncrs* court. See IIsoog-
dooheo County ~3. ‘riinder, 140 S. \I. (26) 972; fiaoo&doohee
county vs. Jinklns, 140 S. W. (26) 901, errorrefuoad;
Coina County va, itill, 25 S. W. (2d) 197; southern Surety
co. VS. LioOulre, 275 s. W. 845.
       IV0 assuniethat the olnlns about which you in uim are
euoh a3 are within the oonteaplatlon oi Artlolea 1680 and
1661, supra,
        The plain wording of said Article 1660, supra, in re-
gard to a olaim, bill or aocount 5.athat tho%udltor oh311
exanino the 3ane and stamp hia approval thoreon.” This lo,                  ‘\;
 of oourso, when he ~DT~?OVO~ s0n". There is no prooaduro
deoorihed in said article a3 to the methods used by the
 auditor when he dlsanbrovoo a olnim, bill or aooount. :‘le
believe, in the abscnoo of an exprese etatutory dirootlve
 thnt the noet reaeonabla and pmotloal nethod of showi.n&
 the auditor’3 disapproval of suah claim would 3UfflOe.
whether it be stamping hi3 dieapproval theroon, writin& it
 theroon, returnincjthe alelm to it3 owner or verbally in-
 foIXin& euoh owner of the dloapproval of such alaim. ‘iie
,a130 believe the nplgaon-holin@of   a 01&n, i. 8.. the
 failure of the auditor to take any ponitiveaotlon at all
in regard to auoh olaim would, in 6oma lnetanoes,          oon-
etttute a dleapproval  of Bsme.                                         ,


       We bellevm     the fore&oing   fully   answers your firat.
two questfone.
        Vie   anawer your question@ Noa. 3 end 4 oetegorloally
a8 follows
        Hoe. 3 and 4: NO, ~for ‘thereoeon that the co~i3i.3-
alonera9 oourt &in no juriadiotlon  over auoh olalm.3as are
not approved by the auditor.
       .IA regnrd to your guoetion No. 5, we point out that
we find no etatutorg authorization for any further aotion           ,
to be taken by you in respeot to a oertain claim when onao
you have dleapprovod etune...The.rtnal diep0441 or euoh
Iionorablexi.P. Xerzis, pa1384

dloapproved olalniis mrcl.y e procedural netter that 1s
loft to the good judrpent of the offloers widthwhom sake
wae riled.
        In addition to the foregblng questions, you fur-
 ther ee;cua a Ccnerol queetioa (1s to the legal otntus of
 a cartnln ordur passed by your oomzlsolont;ro~court ln
 whioh .suoh oourt orders and directs you, ns county auditor,
.to approve or rejoot certain claims mentioned thoroln,
 "to&other with all Oth6r oltilm properly :llod with him
 (you) whloh have not been aotod on by this oourt, and to
 Endlatoly    oubnlt same to this court for their OOE5idcnYI~
     ." (word ln parenthesis addod for olerlty.)
       We believe the next above described order to be In
the nature or a writ or aandonuo. Tex. Jur., $01. 28,
p. 515 defines the writ of nandaldus"~8 a oo%cnd or
order iseulng from a OOUrt Of OOapet0nt juriadiotion ro-
quiria som orfloor, lnforlor court, or corporation to
porforn aone duty enjoin& by law.= The Constltutlon of
Texas (Art. 5, ao. 16) provldos that the flcouutycourt
or juQe thoraof" shall have povlerto issue writs of inan-
danus, and Art. 1957, IL c. 8. T., also provides ior the
loouanoe ot somo by the oounty judge, but after e deli-
cunt seeroh of the statutoo and the Constitution; we fall
to find where the oommioeloners~ oourt la ~lvon this au-
thority. It is well settled that ooi3;3isslonero*oouSs
oan only exorcise powers oonrerred by tha Constitution and
lQW11. see kioore~8. ~~ormnen co., 275 0. W. 478.
        This bein& 80, we feel it unneoessary to discuss suoh
ordar'further es the oomalarrlonera~ oourt olearlp had no au-
thortty  to lcteuemae,~

       Wo truct   the   ioragoh   $uUg   answers your quootlons,
                                          Youre very truly,
                               *
       ' :                       - ., AT'i!OlU&Y
                              .;.~             CMT&AL   Oi?TiXX3